Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torrosian et al. (4,103,195).
	As to independent claim 1, Torrosian et al. teaches a motor core (see figure 1) comprising:  3multiple silicon steel sheets (see figure 3, laminations) ; and  4multiple layers of electrically insulating colloid (see figure 3, insulating adhesive coating, coolodial material, see column 6, lines 34, 39) each disposed between 5adjacent two of the silicon steel sheets (see figure 3, laminations) as shown in figures 1 and 3.  
As to claim 62/1, Torrosian et al. teaches wherein each layer of the 7electrically insulating colloid (insulating adhesive, see figures 1 and 3) is annularly arranged at spaced intervals on upper 8and lower faces of corresponding two of the silicon steel sheets (see figures 1 and 3, laminations), so that a gap is 9formed between the corresponding two of the silicon steel sheets (see figure 1 and 3, laminations) as shown in figures 1 and 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cha (KR100237576) teaches the claimed limitation as claimed in claims 1 and 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	June 2, 2022